Citation Nr: 0937419	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether a substantive appeal was timely filed as to a 
November 2005 rating decision which denied service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to May 1971 and from January 1991 to June 1991.  
Service in the Republic of Vietnam is indicated by the 
evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Timeliness of appeal

In a November 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran disagreed with the RO's decision and 
initiated an appeal.  In September 2006, the RO issued a 
statement of the case (SOC) as to the PTSD issue.  The 
Veteran submitted a substantive appeal (VA Form 9) regarding 
the issue of service connection for PTSD in March 2007. 
The RO informed the Veteran a letter dated March 7, 2007 
letter of its decision to close the Veteran's appeal due to 
his filing of an untimely VA Form 9.  The Veteran disagreed 
with the RO's March 2007 decision,  and he subsequently 
perfected an appeal as to the issue of the timeliness of his 
substantive appeal.  

Increased rating for PTSD

As noted above, the Veteran's original claim of entitlement 
to service connection for PTSD was denied by the RO in 
November 2005.  In a September 2008 rating decision, the RO 
reopened the Veteran's claim upon the submission of new and 
material evidence, and granted service-connection for PTSD in 
the above-
referenced September 2008 rating decision.  The RO assigned a 
30 percent disability rating effective February 14, 2007.  
The Veteran disagreed with the assigned rating, and 
subsequently perfected an appeal as to that issue.  

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

Issues not on appeal

At the April 2009 hearing, the Veteran testified that he 
retired in 2005 and that he can no longer work due to his 
service-connected PTSD.  See the April 2009 hearing 
transcript, page 4.  Accordingly, it appears that the Veteran 
has made an informal claim of entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  To the Board's knowledge, the RO 
has yet to adjudicate this issue.  Accordingly, this matter 
is also referred to the RO for appropriate action.

In a January 2009 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
depressive disorder, a sleep disorder, a seizure disorder, 
diplopia, muscle spasm, and esophageal reflux.  Although a 
notice of disagreement (NOD) as to this decision is not 
included in the Veteran's claims file, the Veterans Appeals 
Control and Locator System (VACOLS) indicates that the 
Veteran filed an NOD in response to the January 2009 decision 
on March 24, 2009.  
To the Board's knowledge, the RO has not issued an SOC as to 
these issues.  Accordingly, these issues are not in appellate 
status and will be discussed no further in this decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board adds that although it is aware of Manlincon v. 
West, 12 Vet. App. 238 (1999) [where a notice of disagreement 
is filed but a SOC has not been issued, the Board must remand 
the claims to the agency of original jurisdiction so that a 
SOC may be issued], it declines to remand these issue because 
the NOD is not in fact in the claims folder, and it is 
unclear whether a SOC has in fact been issued.


FINDINGS OF FACT

1.  A November 2005 rating decision denied the Veteran's 
claim of entitlement to service connection for PTSD.  Notice 
of that decision was furnished to the Veteran by way of a 
December 7, 2005 letter.  The Veteran filed a notice of 
disagreement (NOD) with the RO on June 5, 2006.  On September 
20, 2006, the RO furnished the Veteran an SOC addressing the 
service-connection claim.  The RO received the Veteran's 
substantive appeal (VA Form 9) on March 7, 2007.  

2.  The medical evidence of record indicates that the 
Veteran's service-connected PTSD is manifested by depressed 
mood, anxiety, suspiciousness and sleep disturbance.

3.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The Veteran failed to timely perfect his appeal of the 
RO's November 2005 rating decision by filing a substantive 
appeal (VA Form 9) within the time limits prescribed by law.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

2.  The RO's November 2005 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

3.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts, in essence, that he filed a timely 
substantive appeal as to the RO's November 2005 denial of his 
service connection claim for PTSD.  
The Veteran also seeks entitlement to an increased disability 
rating greater than 30 percent for his service-connected 
PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the issue of the timeliness of the Veteran's 
substantive appeal, the outcome of the issue is based on 
evidence which is already in the claims folder.   The facts 
are essentially undisputed.  No amount of additional 
development would add any pertinent evidence to the file.  
Because the governing legal authority, and not the evidence, 
is dispositive of this matter, the VCAA and its implementing 
regulations are not applicable to the timeliness question.  
See Manning v. Principi, 16 Vet. App. 534, 542-3, and cases 
cited therein [the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the increased rating issue on 
appeal.  The Board observes that the Veteran was informed of 
the evidentiary requirements for an increased rating claim in 
a letter from the RO dated October 16, 2008 including a 
request for evidence that his service-connected disability 
has gotten worse. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the above-referenced 
October 2008 letter.  Specifically, the Veteran was advised 
in the letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
hospitals and the Social Security Administration (SSA).  The 
letter informed the Veteran that a VA medical examination 
would be scheduled to aid in adjudicating his claim if 
necessary.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter was a copy of VA Form 21- 
4142, Authorization and Consent to Release Information. 

The October 2008 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]   

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the October 2008 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2008 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the October 2008 
letter from the RO. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez decision.  
However, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);    
see also Goodwin v. Peake, 22. Vet. App. 128(2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Moreover, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed. Cir.).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his increased rating claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's VA and private treatment records, and lay 
statements from friends and relatives.  

Additionally, the Veteran was provided with VA examinations 
in August and November 2008.  The reports of this examination 
reflect that the examiner [who administered both 
examinations] reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
mental examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted above, he testified before the undersigned Veterans Law 
Judge at a personal hearing in April 2009.  

1.  Whether a substantive appeal (VA Form 9) was timely filed 
as to the RO's November 2005 denial of the claim for service 
connection for PTSD.

Relevant law and regulations

Appellate review is initiated by the filing of a NOD and is 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2008).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2008).

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.      38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2008).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

The Board believes that a brief recitation of the facts will 
aid in an understanding of its decision.

The RO denied the Veteran's claim of entitlement to service 
connection for PTSD in a November 2005 rating decision.  The 
Veteran was informed of the RO's decision to deny the 
Veteran's claim of entitlement to service connection in a 
December 7, 2005 letter from the RO.  A VA Form 4107 
explaining the Veteran's appellate rights was included with 
the letter.
  
On June 5, 2006, the RO received a NOD from the Veteran as to 
that decision.  
On September 20, 2006, a SOC was issued.  The Veteran was 
provided an appeal form (VA Form 9) as an enclosure to the 
SOC, and he was specifically informed that his appeal must be 
filed "within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this period, we 
will close your case."  Nothing further was heard from the 
Veteran until he submitted additional evidence on February 
14, 2007.  A VA Form 9 was received on March 7, 2007.

The Board informed the Veteran by letter dated March 7, 2007, 
with a copy to his representative, of its decision to close 
the Veteran's appeal because he did not submit the VA Form 9 
on time.  The Veteran disagreed and perfected an appeal as to 
that issue.  

Analysis

As noted in the law and regulations section above, the 
Veteran had one year from the RO's December 7, 2005 letter 
notifying him of its decision to deny service connection for 
PTSD to file his substantive appeal.  The question before the 
Board, therefore, is whether a substantive appeal was filed 
by the Veteran by December 7, 2006.  

[The Board notes in passing that the RO's March 7, 2007 
letter to the Veteran erroneously indicated that the Veteran 
was required to submit his VA Form 9 by November 20, 2006, 
not December 7, 2006.  In any event, the error is 
nonprejudicial; the Veteran did not submit additional 
evidence until February 14, 2007 or his substantive appeal 
until March 2007, well after the December 2006 deadline.  Any 
misinformation contained in the March 2007 letter from the RO 
did not prejudice the Veteran.]  

The Veteran contends that he contacted the VA in November 
2006, and was told he could have additional time to submit 
his appeal.  See the February 27, 2009 Statement of 
Accredited Representative, page 3; see also the Veteran's 
March 12, 2007 Statement in Support of Claim [indicating his 
belief that he had "a year from September 20, 2006 before 
the claim closed"].  However, there is no evidence in the 
Veteran's claims folder, such as a Report of Contact, 
indicating that the Veteran contacted the VA, requested 
additional time to file his Form 9, or that VA granted any 
extension of time.  The record indicates that the Veteran 
submitted nothing in support of his claim from the date of 
the SOC, September 20, 2006, to February 17, 2007, when he 
submitted additional medical and lay evidence.  

To the extent the Veteran is asserting that the VA erred by 
failing to memorialize any such time extension in the 
Veteran's claims file or notify him of relevant filing laws, 
the Board observes that there is the presumption of 
administrative regularity, under which it is presumed that 
government officials "have properly discharged their 
official duties."  See United States v. Chemical Foundation, 
Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. 
Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court found 
that the presumption of regularity applied to VA.  The Court 
found that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

To the extent the Veteran argues that the VA supplied the 
Veteran with misinformation upon which he relied, the Board 
notes that any contention that VA in fact misinformed the 
Veteran fails as a matter of law.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994); see also Office of Personnel 
Management v. Richmond, 496 U.S. 414 (1990) [payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits].

In addition, the facts speak otherwise.  The Veteran was 
specifically notified of the correct filing deadlines in the 
September 20, 2006 letter which accompanied the SOC.  

In any event, in Morris v. Derwinski, 1 Vet. App. 261 (1991), 
the Court, held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  Thus, even if the Veteran 
may have been ignorant of the requirement to file a timely 
appeal, he was necessarily charged with knowledge of the 
regulation.

The Veteran's VA Form 9 was filed on March 7, 2006, over a 
year after the initial decision denying his PTSD claim, and 
over 60 days after the issuance of the SOC. The Board has 
carefully reviewed the record in order to determine whether 
any other communication by or on behalf of the Veteran 
constitutes a timely substantive appeal under the pertinent 
law and regulations.  The Veteran filed nothing with the RO 
after receipt of the September 20, 2006 SOC until February 
14, 2007, when he filed evidence in support of his claim.  No 
specific intent to appeal was expressed.  However, even if 
this February 2007 submission is interpreted as satisfying 
38 C.F.R. § 20.202 as to the contents of a substantive 
appeal, it was filed well after the December 7, 2006 deadline 
and it, too, is untimely.  

Thus, a substantive appeal was not timely filed.  The RO's 
November 2005 rating decision denying the Veteran's claim of 
entitlement to service-connection for PTSD is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he indicates that he had PTSD all 
along and that he should therefore be compensated for it.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The board decision has been 
based on the law, as explained above.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Additional comment

During the April 2009 hearing, the Veteran's representative 
and the undersigned VLJ briefly discussed whether the issue 
of entitlement to an effective date earlier than February 14, 
2007 for the initial grant of service connection for PTSD is 
currently before the Board.  The Board finds that it is not.  
The issue on appeal, discussed above, is the narrow one of 
the timeliness of the substantive appeal.  

After a review of the record, it appears that an earlier 
effective date claim, as such,  has not yet been raised by 
the Veteran or adjudicated by the RO.   See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].  The veteran is 
free to raise an earlier effective date  claim if he desires.  
The Board intimates no decision, legal or factual, as to the 
outcome of such claim. 



2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [posttraumatic stress disorder] 
(2008).  Under the current criteria, Diagnostic Code 9411 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case [PTSD].  In any event, with the 
exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
Rating Schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Analysis

Mittleider concerns

In addition to the Veteran's service-connected PTSD, the 
Veteran has also been diagnosed with depressive disorder.  
See, e.g., the Veteran's October 17, 2007 VA treatment 
record.  The Board is precluded from differentiating between 
symptomatology attributed to nonservice-connected 
disabilities and a service-connected disability in the 
absence of medical evidence which does so.                See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence of record does not draw any distinction 
regarding the Veteran's mental health symptomatology, and it 
appears that such distinction is impossible as a practical 
matter.  The Board will accordingly assume that all of the 
veteran's psychiatric symptomatology is attributed to the 
service-connected PTSD.

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  
The 30 percent disability rating was assigned by the RO in 
September 2008 based on evidence of depressed mood, anxiety, 
suspiciousness, and sleep impairment contained in VA and 
private treatment reports, to include the report of an August 
2008 VA mental disorders examination.  

As described above, a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

In order to warrant a 50 percent disability rating, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  The Board will address the 
various criteria in turn.  

With respect to affect, no treatment report or examination 
report of record indicates that the Veteran has "flattened" 
affect.  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, page 36 (2003) [defining a flattened affect a "lack 
of signs expressing affect"].  April 4, 2007 and October 17, 
2007 VA treatment reports characterized the Veteran's affect 
as "moderately restricted".  August and November 2008 VA 
examination reports [written by the same examiner] both 
indicated that the Veteran's "affect was appropriate to 
content."   See the August and November 2008 VA examiner's 
reports, pages 3 and 2 respectively.  Accordingly, flattened 
affect is not demonstrated.

The medical evidence of record also fails to show that the 
Veteran's PTSD manifests in circumstantial, circumlocutory, 
or stereotyped speech.  Rather, a March 12, 2007 VA neurology 
consult indicated that the Veteran's speech was "normal."  
Further, although the VA examiner first noted that the 
Veteran's speech was "dysfluent" in August 2008, he 
specifically found that the Veteran's speech "was within 
normal limits with regard to rate and rhythm" just three 
months later in November 2008.  Indeed, after a thorough 
mental examination, the VA examiner concluded that "[n]o 
impairment in . . . communication was noted."                          
See the November 2008 VA examiner's report, page 3.  
Accordingly, circumstantial, circumlocutory, or stereotyped 
speech is also not demonstrated.  

With respect to panic attacks, although the record shows that 
the Veteran has had panic attacks at times in the past [see, 
e.g., the Veteran's January 7, 2007 private treatment report 
by K.A., page 5; see also the Veteran's April 2009 hearing 
transcript, page 3], the record pertinently does not indicate 
that the Veteran experiences these attacks more than once per 
week.  Crucially, the Veteran did not report experiencing 
panic attacks to the VA examiner in August or November 2008, 
nor did the examiner identify frequent panic attacks in his 
overall assessments.  

A January 7, 2007 private treatment report by K.A. noted that 
the Veteran has "short term memory losses and concentration 
impairment that interfere in his ability to remember and 
complete rather simple instructions and plans."  Crucially, 
all subsequent treatment reports, to include both VA 
examinations in August and November 2008, fail to indicate 
that the Veteran's PTSD manifests in difficulty understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, and impaired abstract thinking.  

In this respect, K.A. noted in the above-referenced private 
report that the Veteran's "[c]ognitive function is in the 
average range," and that his "[i]nsight and judgement [sic] 
for normal events is good."  A subsequent private 
psychiatric evaluation from Dr. C.W.J. pertinently noted that 
the Veteran's thoughts are "orderly," and his "[m]emory 
and intellect seem well preserved."  See the January 30, 
2007 psychiatric evaluation of Dr. C.W.J.  Further, a July 
11, 2007 VA treatment report indicated "subtle improvement 
in memory function."  

At both the August and November 2008 VA examinations, the 
Veteran exhibited "logical and tight" thought processes.  
The VA examiner noted no "loosening of associations" or 
"confusion."  Further, the Veteran was "oriented," and his 
"insight was adequate as was judgment."  Crucially, the 
Veteran's memory was "grossly intact" upon both 
examinations.  See both the August and November 2008 VA 
examiner's reports.   

The Veteran has testified he experiences short and long term 
memory loss, and he has made statements indicating he has 
impaired judgment and trouble understanding complex commands 
[see the April 2009 hearing transcript, page 3; see also the 
Veteran's November 2008 notice of disagreement].  However, 
the recent medical evidence of record outlined above 
demonstrates otherwise.  Crucially, the VA examiner indicated 
in his most recent examination report that the Veteran's 
symptoms appear to be "mild," and that found no "evidence 
that post-traumatic stress disorder symptoms preclude 
activities of daily living."  See the November 2008 VA 
examiner's report, page 3.  

The Board has no reason to doubt the Veteran's statements as 
to his experiencing a certain amount of memory los and 
difficulty doing certain tasks at times.  However, such 
symptoms are congruent with the 30 percent disability rating 
which is currently assigned.  For reasons stated immediately 
above, the Board finds that the relevant criteria for the 
assignment of a 50 percent rating [difficulty understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, and impaired abstract thinking ]are also 
not demonstrated by the objective evidence of record.  

With respect to disturbances in motivation and mood, the VA 
examiner noted in August 2008 that the Veteran's mood was 
"somewhat depressed," and in November 2008 that his mood 
was "generally euthymic."  A prior October 17, 2007 VA 
treatment note indicated that the Veteran was "down" with a 
"depressed mood state."  The Veteran reported "chronic 
anxiety" at the time.  See the Veteran's October 17, 2007 VA 
treatment report.  Indeed, a July 11, 2007 VA treatment 
report indicated "severe anxious worry and depression."  
However, anxiety and depressed mood are characteristics of 
the 30 percent disability rating which is now assigned.  

Finally, with respect to the Veteran's difficulty in 
establishing effective work and social relationships, the 
Veteran testified that he associates with his family members, 
"but that's about it."  See the April 2009 hearing 
transcript, page 4.  
The VA examiner noted in November 2008 that the Veteran 
remains married to his wife of 37 years, and that the Veteran 
reported they "generally get along well and are close."  
The Veteran also reported that he retired from working on a 
railroad after 28 years due to "health conditions."  [The 
Veteran has specifically attributed his retirement to his 
PTSD.  See the April 2009 hearing transcript, page 4.]  The 
VA examiner pertinently noted "[n]o impairment in social 
functioning," and no "evidence that post-traumatic stress 
disorder symptoms preclude employment."   See the November 
2008 VA examiner's report.  

The Board additionally observes that the Veteran's GAF scores 
have varied.  Although a private evaluation from January 2007 
indicates a GAF score of 35, subsequent GAF scores shortly 
thereafter are consistently higher.  See, e.g., the Veteran's 
VA treatment reports dated February 2, 2007 [GAF of 51], 
April 4, 2007 [GAF of 50], July 11, 2007 [GAF of 51], and 
October 17, 2007 [GAF of 51].  
The VA examiner assigned the Veteran a GAF score of 52 in 
August 2008, and one of 65 just three months later, noting 
that the change was "felt to reflect more accurately the 
extent of [the Veteran's] psychiatric symptomatology."  It 
therefore appears that the January 2007 GAF score is an 
outlier.  Based on a review of the Veteran's medical history 
dating from the effective date of service connection 
[February 14, 2007] thereafter, the Veteran's GAF scores 
appear consistent with mild to moderate impairment.  

The lay statements from friends and family included in the 
Veteran's claims file serve mostly to establish that the 
Veteran's personality has changed over the years following 
his experiences in Vietnam [which is not in dispute], 
frequently describing instances of nightmares, flashbacks, 
sleep impairment, depression, anxiety, lack of emotion, and 
withdrawal.  The board does not doubt these statements.  
Indeed, lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, such described 
symptomatology is also consistent with mild to moderate 
impairment, and fails to significantly demonstrate criteria 
noted in the VA rating schedule for entitlement to a 50 
percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

Based on a review of all of the evidence, the Board concludes 
that an increased rating is not warranted.  Although there is 
some evidence arguably demonstrating difficulty in 
establishing effective work and social relationships, the 
remaining criteria are not met.  The medical and lay evidence 
of record, taken as a whole,  indicates the Veteran displays 
factors consistent with the currently assigned disability 
rating of 30 percent, such as anxiety, depressed mood, 
suspiciousness, and sleep disturbance.  Significantly, there 
does not appear to be occupational and social impairment with 
reduced reliability and productivity due to the Veteran's 
PTSD alone, which is required for the assignment of a 50 
percent rating.  See the August and November VA examiner's 
reports.  

Therefore, the symptomatology associated with the Veteran's 
PTSD most closely approximates that associated with the 
currently assigned 30 percent evaluation.

The Board has also considered the Veteran's entitlement to a 
70 or 100 percent disability rating.  However, there is no 
evidence of record indicating gross impairment to thought 
processes and communication or grossly inappropriate, 
obsessional or impulsive behavior.  Nor is there evidence 
that there is a persistent danger of the Veteran hurting 
himself or others, although the Veteran has indicated 
occasional suicidal ideation without intent.  The Veteran has 
not demonstrated memory loss for names of close relatives, 
own occupation, or own name.  The Veteran does not suffer 
from panic or depression to the point where he cannot 
function independently, appropriately and effectively.  The 
Veteran does not neglect his personal appearance and hygiene.  
Both the August and November 2008 VA examinations indicated 
that the Veteran was orientated, and that the Veteran did not 
did not suffer from persistent delusions or hallucinations.  

In short, for reasons stated above, an increased rating above 
the currently assigned 30 percent is denied.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 30 percent disability rating has been 
assigned since the effective date of service connection, 
February 14, 2007.  As discussed in detail above, the medical 
evidence of record shows that throughout the appeal period 
the Veteran's service-connected PTSD has remained stable, 
manifesting in depressed mood, anxiety, suspiciousness, and 
sleep disturbance.  The Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 30 percent at any time during the period 
under consideration.  Accordingly, staged ratings are not 
applicable.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                      See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability, principally depressed mood, anxiety, 
suspiciousness, and sleep disturbance, is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  In any event, the evidence in this case does 
not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or 
marked interference with employment.  See 38 C.F.R.  
§ 3.321(b)(1).  

There is no indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability during the appeal period.

With respect to employment, the Veteran reported that he had 
to retire in March 2005 because of his PTSD [see the April 
2009 hearing transcript, page 4].  A Railroad Retirement 
Board letter dated March 2, 2006 indicates that the Veteran 
has met the requirements for a "disability annuity," but 
does not specifically mention PTSD or any other disability.  

In August 2008, the VA examiner noted that he could not 
determine that "all employment functioning is precluded 
because of PTSD symptoms."  See the August 2008 VA 
examiner's report, page 3.  Significantly, in November 2008 
the VA examiner determined that he "did not find evidence 
that post-traumatic stress disorder symptoms preclude 
employment," or "activities of daily living."  See the 
November 2008 VA examiner's report, page 3.  There is no 
evaluation to the contrary.

The Board does not in any way disagree that the Veteran's 
service-connected PTSD disability prevents him from engaging 
in some activities related to employment.  However, the 
symptomatology associated with the service-connected mental 
disability is contemplated in the 30 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the 
Veteran's PTSD for extraschedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
greater than 30 percent for the Veteran's service-connected 
PTSD are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

The Veteran's did not file a timely substantive appeal as to 
a November 2005 rating decision which denied service 
connection for PTSD.   

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


